Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the amendment filed 06/16/2022. Claims 1-5 and 7-21 are presently pending and are presented for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 06/16/2022, with respect to the rejection of claims 1-20 under 35 U.S.C. §112(b) have been fully considered and are persuasive. The amendments to the claims have overcome the rejection. The rejection of claims 1-5 and 7-21 under 35 U.S.C. §112(b) have been withdrawn. 
Applicant's arguments, see pages 8-10, filed 06/16/2022, with respect to the rejection of claims 1-6 and 9-16 under 35 U.S.C. §103 have been fully considered but they are not persuasive. Applicant argues on page 9 that Kunzig does not teach the elements of “wherein the processor is further configured to execute the program programmed to specify a load of the first manned driving vehicle, and wherein the processor specifies the destination based on the load” from the amended claim 1, elements formerly in claim 6. Applicant argues that Kunzig does not have a process to identify the type of object (load) because the identity of the object is stored individually in the memory of the vehicle controller [paragraph 202 of Kunzig]. The destination of the object is also stored in the memory, and it seems that the destination of the object to be delivered is set individually. However, what paragraph 202 of Kunzig actually says is “[t]he object to be transported is identified, the present location and rotational orientation of that object and a destination location and rotational orientation of that object within the coordinate space is identified and the identity, the present location and rotational orientation and the destination location and rotational orientation of the object is stored within the memory in the vehicle controller.” This language expressly states that the object to be transported (the load) is identified. This “black box” language might include identifying the load from processing images of the object, such as through a machine vision system (Kunzig suggests this in paragraph 130), or it might involve the reading of bar code symbols (Kunzig, paragraph 137), or by using marker positions stored in a look-up table to determine where objects to be delivered are located, and retrieving an item from a location based on the look-up tables (Kunzig, paragraph 142). Even if Kunzig didn’t specify how the object could be identified, the “black box language” of paragraph 202 reads on the claim language as written. Due to the amendments changing the heart of the invention, claims 1-5 and 9-16 are now rejected under 103 in view of Kunzig in combination with Aslandogan and Anderson. 
Applicant's arguments, see pages 10-11, filed 06/16/2022, with respect to the rejection of claims 7-8 and 17-20 under 35 U.S.C. §103. Applicant argues that the reference Sugimoto does not teach the invention as now claimed. In the absence of specific arguments as to how Sugimoto does not teach the invention as now claimed, the examiner is interpreting this argument to mean “Sugimoto does not teach the amended claim language of claims 1 and 9, and so it does not teach claims 7-8, and 17-20.” However, as previously stated, Aslandogan in combination with Kunzig and Anderson teach the elements of amended claims 1 and 9, and so Sugimoto is not needed to teach the amended claim language of claims 1 and 9. The rejection of claims 7-8 and 16-20 still stands. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kunzig et al. US 20110010023 A1 (“Kunzig”), Aslandogan et al. US 6700504 B1 (“Aslandogan”), and Anderson US 20150177736 A1 (“Anderson”).
	Regarding Claim 1. Kunzig teaches an information presenting device comprising:
	a processor and a storage storing a program, 
	wherein the processor is configured to execute the program programmed to:
	generate a display image including an overall overhead image showing a geographical region and a plot representing a first manned driving vehicle and a second manned driving vehicle (FIG. 28 shows a screen shot of a system operator display showing multiple manned and automated vehicles within an operating environment at a time when a predicted collision is first detected [paragraph 113]. A vehicle controller, implemented as part of a computer (processor) [paragraph 5], which issues motion and steering commands to the automated vehicles causing them to follow predetermined paths within the predefined space. The coordinate reference may be supported from the ceiling of a warehouse or factory if the coordinate reference is to be suspended overhead [paragraph 215]. When cameras capture images of the overhead position marker array reference of FIGS. 1A and 1B transmit image data to the machine vision system computational device at numeral 5 for analysis [paragraph 133]. FIG. 28 is a screen shot of a system operator display showing multiple manned and automated vehicles within an operating environment, and it is clearly an overhead image. The vehicles at 106a and 106b are both automated vehicles, and the vehicles at 107a and 107b are manned vehicles [paragraph 256]);
	specify a type of a load of the first manned driving vehicle captured in an area where a marker of the geographical region is captured among the overall overhead image (“[t]he object to be transported is identified, the present location and rotational orientation of that object and a destination location and rotational orientation of that object within the coordinate space is identified and the identity, the present location and rotational orientation and the destination location and rotational orientation of the object is stored within the memory in the vehicle controller.” This language expressly states that the object to be transported (the load) is identified [paragraph 202]. This “black box” language might include identifying the load from processing images of the object, such as through a machine vision system [paragraph 130], or it might involve the reading of bar code symbols [paragraph 137], or by using marker positions stored in a look-up table to determine where objects to be delivered are located, and retrieving an item from a location based on the look-up tables [paragraph 142]),
	determine a destination of the first manned driving vehicle based on the specified type of the load and a table associating the type of the load with the destination (FIG. 26 illustrates a warehouse operation in which an automated vehicle is shown at 106 and a second vehicle at 107 may be automated or manned. Obstacles are shown in this warehouse, and a map of the coordinate space (warehouse) is created to determine allowable travel routes for vehicles and locations of obstacles within the coordinate space [paragraphs 223-224]. The vehicle controller receives a request to move a load 101 from bulk storage area B8 to position 8 on Rack B11 [paragraph 225]. In this example an object (load 101) to be picked up at a first location (bulk storage area B8), to be transported and to be delivered to a second location (position 8 of rack B10) is identified. The location (bulk storage area B8) and rotational orientation (180 degrees) of that object (load 101) and the destination (position 8 of rack B10) and rotational orientation (270 degrees) of that object within the coordinate space are identified. The identity, the location (bulk storage position B8 at 180 degrees) and the destination (position 8 of rack B10 at 270 degrees) of the object are stored within the memory in the vehicle controller 105. The delivery vehicle (106) is designated [paragraph 226]. Using an image acquisition system mounted on the vehicle, a coordinate position and rotational orientation of the vehicle within the predefined coordinate space is determined),
	determine whether or not the first manned driving vehicle exists within a predetermined distance from the second manned driving vehicle;
	predict a travel route of the first manned driving vehicle in a case where the first manned driving vehicle exists within the predetermined distance from the second manned driving vehicle (A system predicting collisions between vehicles involves a system controller constantly monitoring the position and orientation of all vehicles within a coordinate space [paragraph 252]. A pair of vehicles is selected based upon their proximity to one another, and their location, heading, and speed is calculated at numeral 352 of FIG. 30, which is a software flow chart of the collision prediction process [paragraph 253]. If the vehicles are not stationary, then the spacing between the vehicles and their respective velocities are tested against the safety bubble size factor (shown in FIGS. 28 and 29 in the text box at the right side, upper right corner) [paragraph 254]. “No Collision” is reported if the distance between the two vehicles, and their velocities cause them to be too far apart. However, if the vehicles are not too far apart, then calculation is made of the likely trajectories for each vehicle and a possible trajectory intersection is calculated at step 362. If the probability of a collision exceeds a preset threshold, the collision location and time are identified and stored in the memory at numeral 380, which is available to the system controller and displayed on the operator screen display [paragraph 255]. This means that the display control unit (the system controller) outputs the signal for displaying the travel route in a case where a distance between two vehicles is less than a predetermined distance. A map of the coordinate space is created that determines allowable travel routes based on the locations of obstacles within the coordinate space [paragraph 33]). 
	Kunzig does not teach:
	draw a predicted travel route of the first manned driving vehicle on the display image; and 
	output a signal for displaying the display image to a display device mounted on the second manned driving vehicle.
	However, Aslandogan teaches:
	draw a predicted travel route of the first manned driving vehicle on the display image; and 
	output a signal for displaying the display image to a display device mounted on the second manned driving vehicle (The method further comprises predicting a probability of an accident with the emergency vehicle based on a comparison of a predicted path of the emergency vehicle with a predicted path [Claim 5]. FIG. 5 shows how these routes can be displayed on the display unit of Claim 1. A user interface is shown as part of a remote unit navigation system in FIG. 2. This user interface includes a means for providing information back to the operator in the emergency vehicle, which can include a display through which the operator in the emergency vehicle can be provided with information [Column 15, lines 1-4]. The end user can receive the predicted route of the emergency vehicle through a display screen shown at numeral 250 of FIG. 5. Upon receiving data from the emergency vehicle dispatcher system 30 that indicates the path of the emergency vehicle, the end-user vehicle warning system 34 provides a visual warning using the display screen 25).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kunzig with draw a predicted travel route of the first manned driving vehicle on the display image; and output a signal for displaying the display image to a display device mounted on the second manned driving vehicle as taught by Aslandogan so that the driver of a manned vehicle can receive a display image of the predicted travel routes and know which areas a collision is predicted.
	Kunzig also does not teach:
	The geographical region is an entire construction site. 
	However, Anderson teaches:
	The geographical region is an entire construction site (a method for maintaining line-of-sight (LOS) communication between a plurality of machines, comprising steps of: creating a mission plan for a work site that includes a path plan for each of the plurality of machines that maintains the line-of-sight communication between the plurality of machines by taking into account a topography for the work site; and loading the path plan for each respective one of the plurality of machines into the each respective one of the plurality of machines, wherein the path plan specifies a machine travel path for the each respective one of the plurality of machines [Claim 1], which means that one or more vehicles are located on the same work site. A display at numeral 414 provides a mechanism to display information to a user [paragraph 53]. The types of work sites that the system can work with include construction sites [paragraph 90]). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kunzig with the geographical region is an entire construction site as taught by Anderson so that the system of displaying path information to a manned vehicle can be used with vehicles on a construction site.
	Regarding Claim 2. Kunzig in combination with Aslandogan and Anderson teaches the information presenting device according to Claim 1.
	Kunzig also teaches:
	wherein the first manned driving vehicle is a transport vehicle, and wherein the second manned driving vehicle is a loading vehicle (facilities employing manned utility vehicles for goods transport have been common since the 1950’s [paragraph 9]. Human-operated (manned) utility vehicles encompass motorized pallet jacks, forklift trucks, buggies and carts, which reads on both transport and loading vehicles. In FIG. 1A, an example is shown with a forklift (loading vehicle) and a transport truck (transport vehicle), each labeled 6M, and each carrying a wireless link, and machine camera vision [FIG. 1A]. This means that the manned vehicles can be loading vehicles and transport vehicles).
	Regarding Claim 3. Kunzig in combination with Aslandogan and Anderson teaches the information presenting device according to Claim 1.
	Kunzig also teaches:
	wherein the processor outputs the signal for displaying the travel route, in a case where a distance between the first manned driving vehicle and the second manned driving vehicle becomes less than the predetermined distance (A system predicting collisions between vehicles involves a system controller constantly monitoring the position and orientation of all vehicles within a coordinate space [paragraph 252]. A pair of vehicles is selected based upon their proximity to one another, and their location, heading, and speed is calculated at numeral 352 of FIG. 30, which is a software flow chart of the collision prediction process [paragraph 253]. If the vehicles are not stationary, then the spacing between the vehicles and their respective velocities are tested against the safety bubble size factor (shown in FIGS. 28 and 29 in the text box at the right side, upper right corner) [paragraph 254]. “No Collision” is reported if the distance between the two vehicles, and their velocities cause them to be too far apart. However, if the vehicles are not too far apart, then calculation is made of the likely trajectories for each vehicle and a possible trajectory intersection is calculated at step 362. If the probability of a collision exceeds a preset threshold, the collision location and time are identified and stored in the memory at numeral 380, which is available to the system controller and displayed on the operator screen display [paragraph 255]. This means that the display control unit (the system controller) outputs the signal for displaying the travel route in a case where a distance between two vehicles is less than a predetermined distance).
	Regarding Claim 4. Kunzig in combination with Aslandogan and Anderson teaches the information presenting device according to Claim 1.
	Kunzig also teaches:
	wherein the processor outputs the signal for displaying the travel route, in a case where the first manned driving vehicle is present at a same work site as the second manned driving vehicle (the collision location and time are identified and stored in the memory at numeral 380 of FIG. 30 is displayed if the vehicles are located in the same operating environment. The collision prediction process will not detect a potential collision if the vehicles are not located close enough at their current speed at step 358 of FIG. 30. FIG. 29 shows a screen shot of a system operator display showing the same multiple-automated vehicles and multiple manned vehicles within the same operating environment when the predicted collision has a high probability, resulting in a command from the vehicle controller to stop the automated vehicle 106a [paragraph 257]. This means the system has a display control unit outputs the signal for displaying the travel route in a case where the first manned driving vehicle is present at the same work site as the second manned driving vehicle).
	Kunzig does not teach:
	the work site is a construction site.
	However, Anderson teaches:
	the work site is a construction site (a method for maintaining line-of-sight (LOS) communication between a plurality of machines, comprising steps of: creating a mission plan for a work site that includes a path plan for each of the plurality of machines that maintains the line-of-sight communication between the plurality of machines by taking into account a topography for the work site; and loading the path plan for each respective one of the plurality of machines into the each respective one of the plurality of machines, wherein the path plan specifies a machine travel path for the each respective one of the plurality of machines [Claim 1], which means that one or more vehicles are located on the same work site. A display at numeral 414 provides a mechanism to display information to a user [paragraph 53]. Anderson also teaches that the types of work sites that the system can work with include construction sites [paragraph 90]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kunzig with the work site is an entire construction site as taught by Anderson so that the system of displaying path information to a manned vehicle can be used with vehicles on a construction site.
	Regarding Claim 5. Kunzig in combination with Aslandogan and Anderson teaches the information presenting device according to Claim 1.
	Kunzig also teaches:
	wherein the processor is further configured to execute the program programmed to specify a destination of the first manned driving vehicle, and 
	wherein the processor predicts the travel route, based on a position of the first manned driving vehicle and the destination (a destination is established for each manned vehicle within the coordinate space and the identity and destination of each vehicle is stored within the memory in the vehicle controller [paragraphs 66 and 68]. Next, a coordinate position and rotational orientation of each vehicle (including manned vehicles) is determined [paragraph 69]. Using the coordinate position of the vehicle and the rotational orientation of the vehicle, the predetermined map of the coordinate space and the destination stored within the memory in the vehicle controller, the vehicle controller determines a desired path for each automated vehicle [paragraph 76]).
	Regarding Claim 9. Kunzig teaches an information presenting method comprising the steps of: 
	generating, by executing a program on a processor, a display image including an overall overhead image showing an entire geographical region and a plot representing a first manned driving vehicle and a second manned driving vehicle (FIG. 28 shows a screen shot of a system operator display showing multiple manned and automated vehicles within an operating environment at a time when a predicted collision is first detected [paragraph 113]. A vehicle controller, implemented as part of a computer (processor) [paragraph 5], which issues motion and steering commands to the automated vehicles causing them to follow predetermined paths within the predefined space. The coordinate reference may be supported from the ceiling of a warehouse or factory if the coordinate reference is to be suspended overhead [paragraph 215]. When cameras capture images of the overhead position marker array reference of FIGS. 1A and 1B transmit image data to the machine vision system computational device at numeral 5 for analysis [paragraph 133]. FIG. 28 is a screen shot of a system operator display showing multiple manned and automated vehicles within an operating environment, and it is clearly an overhead image. The vehicles at 106a and 106b are both automated vehicles, and the vehicles at 107a and 107b are manned vehicles [paragraph 256]); 
	specifying, by executing the program on the processor, a type of a load of the first manned driving vehicle captured in an area where an entrance of the geographical region is captured among the overall overhead image (“[t]he object to be transported is identified, the present location and rotational orientation of that object and a destination location and rotational orientation of that object within the coordinate space is identified and the identity, the present location and rotational orientation and the destination location and rotational orientation of the object is stored within the memory in the vehicle controller.” This language expressly states that the object to be transported (the load) is identified [paragraph 202]. This “black box” language might include identifying the load from processing images of the object, such as through a machine vision system [paragraph 130], or it might involve the reading of bar code symbols [paragraph 137], or by using marker positions stored in a look-up table to determine where objects to be delivered are located, and retrieving an item from a location based on the look-up tables [paragraph 142]),
	determining, by executing the program on the processor, a destination of the first manned driving vehicle based on the specified type of the load and a table associating the type of the load with the destination (FIG. 26 illustrates a warehouse operation in which an automated vehicle is shown at 106 and a second vehicle at 107 may be automated or manned. Obstacles are shown in this warehouse, and a map of the coordinate space (warehouse) is created to determine allowable travel routes for vehicles and locations of obstacles within the coordinate space [paragraphs 223-224]. The vehicle controller receives a request to move a load 101 from bulk storage area B8 to position 8 on Rack B11 [paragraph 225]. In this example an object (load 101) to be picked up at a first location (bulk storage area B8), to be transported and to be delivered to a second location (position 8 of rack B10) is identified. The location (bulk storage area B8) and rotational orientation (180 degrees) of that object (load 101) and the destination (position 8 of rack B10) and rotational orientation (270 degrees) of that object within the coordinate space are identified. The identity, the location (bulk storage position B8 at 180 degrees) and the destination (position 8 of rack B10 at 270 degrees) of the object are stored within the memory in the vehicle controller 105. The delivery vehicle (106) is designated [paragraph 226]. Using an image acquisition system mounted on the vehicle, a coordinate position and rotational orientation of the vehicle within the predefined coordinate space is determined),
	determining, by executing the program on the processor, whether or not the first manned driving vehicle exists within a predetermined distance from the second manned driving vehicle;
	predicting, by executing the program on the processor, a travel route of the first manned driving vehicle in a case where the first manned driving vehicle exists within the predetermined distance from the second manned driving vehicle (A system predicting collisions between vehicles involves a system controller constantly monitoring the position and orientation of all vehicles within a coordinate space [paragraph 252]. A pair of vehicles is selected based upon their proximity to one another, and their location, heading, and speed is calculated at numeral 352 of FIG. 30, which is a software flow chart of the collision prediction process [paragraph 253]. If the vehicles are not stationary, then the spacing between the vehicles and their respective velocities are tested against the safety bubble size factor (shown in FIGS. 28 and 29 in the text box at the right side, upper right corner) [paragraph 254]. “No Collision” is reported if the distance between the two vehicles, and their velocities cause them to be too far apart. However, if the vehicles are not too far apart, then calculation is made of the likely trajectories for each vehicle and a possible trajectory intersection is calculated at step 362. If the probability of a collision exceeds a preset threshold, the collision location and time are identified and stored in the memory at numeral 380, which is available to the system controller and displayed on the operator screen display [paragraph 255]. This means that the display control unit (the system controller) outputs the signal for displaying the travel route in a case where a distance between two vehicles is less than a predetermined distance. A map of the coordinate space is created that determines allowable travel routes based on the locations of obstacles within the coordinate space [paragraph 33]). 
	Kunzig does not teach:
	drawing, by executing the program on the processor, the predicted travel route of the first manned driving vehicle on the display image; and 
	outputting, by executing the program on the processor, a signal for displaying the display image to a display device mounted on the second manned driving vehicle.
	However, Aslandogan teaches:
	drawing, by executing the program on the processor, the predicted travel route of the first manned driving vehicle on the display image; and 
	outputting, by executing the program on the processor, a signal for displaying the display image to a display device mounted on the second manned driving vehicle (The method further comprises predicting a probability of an accident with the emergency vehicle based on a comparison of a predicted path of the emergency vehicle with a predicted path [Claim 5]. FIG. 5 shows how these routes can be displayed on the display unit of Claim 1. A user interface is shown as part of a remote unit navigation system in FIG. 2. This user interface includes a means for providing information back to the operator in the emergency vehicle, which can include a display through which the operator in the emergency vehicle can be provided with information [Column 15, lines 1-4]. The end user can receive the predicted route of the emergency vehicle through a display screen shown at numeral 250 of FIG. 5. Upon receiving data from the emergency vehicle dispatcher system 30 that indicates the path of the emergency vehicle, the end-user vehicle warning system 34 provides a visual warning using the display screen 25).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kunzig with drawing, by executing the program on the processor, the predicted travel route of the first manned driving vehicle on the display image; and outputting, by executing the program on the processor, a signal for displaying the display image to a display device mounted on the second manned driving vehicle as taught by Aslandogan so that the driver of a manned vehicle can receive a display image of the predicted travel routes and know which areas a collision is predicted.
	Kunzig also does not teach:
	The geographical region is an entire construction site. 
	However, Anderson teaches:
	The geographical region is an entire construction site (a method for maintaining line-of-sight (LOS) communication between a plurality of machines, comprising steps of: creating a mission plan for a work site that includes a path plan for each of the plurality of machines that maintains the line-of-sight communication between the plurality of machines by taking into account a topography for the work site; and loading the path plan for each respective one of the plurality of machines into the each respective one of the plurality of machines, wherein the path plan specifies a machine travel path for the each respective one of the plurality of machines [Claim 1], which means that one or more vehicles are located on the same work site. A display at numeral 414 provides a mechanism to display information to a user [paragraph 53]. The types of work sites that the system can work with include construction sites [paragraph 90]). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kunzig with the geographical region is an entire construction site as taught by Anderson so that the system of displaying path information to a manned vehicle can be used with vehicles on a construction site.
	Regarding Claim 10. Kunzig in combination with Aslandogan and Anderson teaches the information presenting device according to Claim 1. 
	Kunzig does not teach:
	a manned driving vehicle comprising:
	the information presenting device according to Claim 1.
	However, Aslandogan teaches:
	a manned driving vehicle comprising:
	the information presenting device according to Claim 1 (The system is applied to a vehicle with a user [Claim 1]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kunzig with a manned driving vehicle comprising: the information presenting device according to Claim 1 as taught by Anderson so that the system of displaying path information to a manned vehicle can be used with vehicles on a construction site.
	Regarding Claim 11. Kunzig in combination with Aslandogan and Anderson teaches the information presenting device according to Claim 2.
	Kunzig also teaches:
	wherein the processor outputs the signal for displaying the travel route, in a case where a distance between the first manned driving vehicle and the second manned driving vehicle becomes less than the predetermined distance (A system predicting collisions between vehicles involves a system controller constantly monitoring the position and orientation of all vehicles within a coordinate space [paragraph 252]. A pair of vehicles is selected based upon their proximity to one another, and their location, heading, and speed is calculated at numeral 352 of FIG. 30, which is a software flow chart of the collision prediction process [paragraph 253]. If the vehicles are not stationary, then the spacing between the vehicles and their respective velocities are tested against the safety bubble size factor (shown in FIGS. 28 and 29 in the text box at the right side, upper right corner) [paragraph 254]. “No Collision” is reported if the distance between the two vehicles, and their velocities cause them to be too far apart. However, if the vehicles are not too far apart, then calculation is made of the likely trajectories for each vehicle and a possible trajectory intersection is calculated at step 362. If the probability of a collision exceeds a preset threshold, the collision location and time are identified and stored in the memory at numeral 380, which is available to the system controller and displayed on the operator screen display [paragraph 255]. This means that the display control unit (the system controller) outputs the signal for displaying the travel route in a case where a distance between two vehicles is less than a predetermined distance).
	Regarding Claim 12. Kunzig in combination with Aslandogan and Anderson teaches the information presenting device according to Claim 2.
	Kunzig also teaches:
	wherein the processor outputs the signal for displaying the travel route, in a case where the first manned driving vehicle is present at a same work site as the second manned driving vehicle (The collision location and time are identified and stored in the memory at numeral 380 of FIG. 30 is displayed if the vehicles are located in the same operating environment. The collision prediction process will not detect a potential collision if the vehicles are not located close enough at their current speed at step 358 of FIG. 30. FIG. 29 shows a screen shot of a system operator display showing the same multiple-automated vehicles and multiple manned vehicles within the same operating environment when the predicted collision has a high probability, resulting in a command from the vehicle controller to stop the automated vehicle 106a [paragraph 257]. This means that the display control unit outputs the signal for displaying the travel route in a case where the first manned driving vehicle is present at the same work site as the second manned driving vehicle).
	Kunzig also does not teach:
	the work site is a construction site.
	However, Anderson teaches:
	the work site is a construction site (a method for maintaining line-of-sight (LOS) communication between a plurality of machines, comprising steps of: creating a mission plan for a work site that includes a path plan for each of the plurality of machines that maintains the line-of-sight communication between the plurality of machines by taking into account a topography for the work site; and loading the path plan for each respective one of the plurality of machines into the each respective one of the plurality of machines, wherein the path plan specifies a machine travel path for the each respective one of the plurality of machines [Claim 1], which means that one or more vehicles are located on the same work site. A display at numeral 414 provides a mechanism to display information to a user [paragraph 53]. The types of work sites that the system can work with include construction sites [paragraph 90]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kunzig with the work site is a construction site as taught by Anderson so that the system of displaying path information to a manned vehicle can be used with vehicles on a construction site.
	Regarding Claim 13. Kunzig in combination with Aslandogan and Anderson teaches the information presenting device according to Claim 3.
	Kunzig also teaches:
	wherein the processor outputs the signal for displaying the travel route, in a case where the first manned driving vehicle is present at a same work site as the second manned driving vehicle (The collision location and time are identified and stored in the memory at numeral 380 of FIG. 30 is displayed if the vehicles are located in the same operating environment. The collision prediction process will not detect a potential collision if the vehicles are not located close enough at their current speed at step 358 of FIG. 30. FIG. 29 shows a screen shot of a system operator display showing the same multiple-automated vehicles and multiple manned vehicles within the same operating environment when the predicted collision has a high probability, resulting in a command from the vehicle controller to stop the automated vehicle 106a [paragraph 257]. This means the system wherein the display control unit outputs the signal for displaying the travel route in a case where the first manned driving vehicle is present at the same work site as the second manned driving vehicle).
	Kunzig also does not teach:
	the work site is a construction site.
	However, Anderson teaches:
	the work site is a construction site (a method for maintaining line-of-sight (LOS) communication between a plurality of machines, comprising steps of: creating a mission plan for a work site that includes a path plan for each of the plurality of machines that maintains the line-of-sight communication between the plurality of machines by taking into account a topography for the work site; and loading the path plan for each respective one of the plurality of machines into the each respective one of the plurality of machines, wherein the path plan specifies a machine travel path for the each respective one of the plurality of machines [Claim 1], which means that one or more vehicles are located on the same work site. A display at numeral 414 provides a mechanism to display information to a user [paragraph 53]. The types of work sites that the system can work with include construction sites [paragraph 90]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kunzig with the work site is a construction site as taught by Anderson so that the system of displaying path information to a manned vehicle can be used with vehicles on a construction site.
	Regarding Claim 14. Kunzig in combination with Aslandogan and Anderson teaches the information presenting device according to Claim 2.
	Kunzig also teaches:
	wherein the processor is further configured to execute the program programmed to specify a destination of the first manned driving vehicle, and 
	wherein the processor predicts the travel route, based on a position of the first manned driving vehicle and the destination (a destination is established for each manned vehicle within the coordinate space and the identity and destination of each vehicle is stored within the memory in the vehicle controller [paragraphs 66 and 68]. Next, a coordinate position and rotational orientation of each vehicle (including manned vehicles) is determined [paragraph 69]. Using the coordinate position of the vehicle and the rotational orientation of the vehicle, the predetermined map of the coordinate space and the destination stored within the memory in the vehicle controller, the vehicle controller determines a desired path for each automated vehicle [paragraph 76]).
	Regarding Claim 15. Kunzig in combination with Aslandogan and Anderson teaches the information presenting device according to Claim 3.
	Kunzig also teaches:
	wherein the processor is further configured to execute the program programmed to specify a destination of the first manned driving vehicle, and 
	wherein the processor predicts the travel route, based on a position of the first manned driving vehicle and the destination (a destination is established for each manned vehicle within the coordinate space and the identity and destination of each vehicle is stored within the memory in the vehicle controller [paragraphs 66 and 68]. Next, a coordinate position and rotational orientation of each vehicle (including manned vehicles) is determined [paragraph 69]. Using the coordinate position of the vehicle and the rotational orientation of the vehicle, the predetermined map of the coordinate space and the destination stored within the memory in the vehicle controller, the vehicle controller determines a desired path for each automated vehicle [paragraph 76]).
	Regarding Claim 16. Kunzig in combination with Aslandogan and Anderson teaches the information presenting device according to Claim 14.
	Kunzig also teaches:
	wherein the processor is further configured to execute the program programmed to specify a load of the first manned driving vehicle, 
	wherein the processor specifies the destination based on the load (The process of transporting an object using their invention includes identifying the object to be transported [paragraph 202], which serves as the identity of the load. The identity, the present location and rotational orientation and the destination of the object is stored within the memory in the vehicle controller, acting as a load specifying unit. The vehicle controller uses a predetermined map of a coordinate space, the identity, position location, and rotational orientation of the load (numeral 101) along with the position location and the rotational orientation of the identified vehicle at numeral 106 stored within the memory in the vehicle controller to determine a desired path for the vehicle to pick up the object [paragraph 228]).
	Kunzig does not teach that the first driving vehicle is a manned vehicle. Kunzig is specifically teaching that a load specifying unit specifies a load of an autonomous driving vehicle, wherein the destination specifying unit specifies the destination based on the load, and does not expressly teach that this same method of specifying the destination of the vehicle can be used to specify the destination of a manned vehicle. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the load specifying unit that is configured to specify a load of the first driving vehicle to one of the manned vehicles also taught to work with the invention of Kunzig so that the system of Kunzig can specify the destinations of manned vehicles as well as automated vehicles as part of the path prediction process taught in paragraph 76 in regarding claim 14. 
	Regarding Claim 21. Kunzig in combination with Aslandogan and Anderson teaches the information presenting device according to Claim 1.
	Kunzig also teaches:
	wherein the type of the load of the first manned driving vehicle is specified by image matching (The object to be transported is identified, the present location and rotational orientation of that object and a destination location and rotational orientation of that object within the coordinate space is identified and the identity, the present location and rotational orientation and the destination location and rotational orientation of the object is stored within the memory in the vehicle controller [paragraph 202]. This identification is not thoroughly explained, but this “black box” language reads on identifying the type of the load. One possible way that the load could be identified may be through the machine vision cameras at numeral 4 of FIGS. 1A and 1B which can be used to read and identify symbols on markers or bar codes [paragraph 120]. Contemporary machine vision technology is utilized to capture and process images of the position markers [paragraph 130]. The present invention includes a set of software instructions that calls certain procedures to capture images, adjust images for readability, analyze images to detect features, and measure detected features to determine geometric data such as object size or location within the camera's field of view).
	Kunzig does not teach:
	The image matching is pattern matching. 
	However, Anderson teaches:
	The image matching is pattern matching (A vision camera system is used to assist a vehicle in navigation and identifying trees to be cut using visible camera images. Visible camera images of a street crown at 832 of FIG. 8 may offer good quality images at 834 in normal operating conditions at 804. The street crown may typically be the center of the street pavement, and images of the pavement may be used in a pavement pattern matching program for vehicle localization [paragraph 82]). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kunzig with the image matching is pattern matching as taught by Anderson so as to allow the vision system of Kunzig to identify patterns in an object or load to identify similar load objects (a package of the same size, with the same labeling, and the same bar code might be interpreted as a package containing an identical item). 

Claims 7-8 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kunzig et al. US 20110010023 A1 (“Kunzig”), Aslandogan et al. US 6700504 B1 (“Aslandogan”), and Anderson US 20150177736 A1 (“Anderson”) as applied to claims 1-3 above, and further in view of Sugimoto et al. US 20170372608 A1 (“Sugimoto”).
	Regarding Claim 7. Kunzig in combination with Aslandogan and Anderson teaches the information presenting device according to Claim 1.
	Kunzig does not teach:
	wherein the processor is further configured to execute the program programmed to store information related to a travel history for each of a plurality of first manned driving vehicles, the plurality of first manned driving vehicles including the first manned driving vehicle, and 
	wherein the processor predicts the travel route of the first manned driving vehicle based on the stored information.
	However, Sugimoto teaches:
	wherein the processor is further configured to execute the program programmed to store information related to a travel history for each of a plurality of first manned driving vehicles, the plurality of first manned driving vehicles including the first manned driving vehicle, and 
	wherein the processor predicts the travel route of the first manned driving vehicle based on the stored information (A navigation system and on-board unit that includes a travel record learning unit at numeral 225 of FIG. 9. The learning unit executes a learning phase and a prediction phase [paragraph 146]. The learning phase is a process step of accumulating information acquired and generated by a server control unit to learn a statistics frequency distribution on the basis of the accumulated information. In the learning phase, the travel record learning unit reads the vehicle positional information, the date information, the identification information, and the destination information with which the same identification is correlated from the vehicle information table on the basis of the identification information [paragraph 149]. The prediction phase is a process step of predicting information acquired and generated by the server control unit on the basis of the statistics frequency distribution. In FIG. 12, the guidance route prediction phase of the travel record learning unit is shown as a flowchart. At step ST3001, the travel record learning unit receives a guidance route prediction request from the traffic guidance route determination unit [paragraph 173]. At Step ST3003, the travel record learning unit retrieves a guidance route having the largest number (highest frequency) among the destinations corresponding to a key by referring to the guidance route statistics frequency distribution using the information acquired in step ST3002 as the key. That is, the travel record learning unit retrieves a guidance route having the largest number (highest frequency) using the current position, the current day of the week, and the current time period of the GNSS on-board unit as keys [paragraph 175]. The travel record learning unit outputs a guidance route selected as the predicted guidance route to the guidance route determination unit at step ST3005 [paragraph 178]. Also of note, the system is intended to work with multiple vehicles and prepare a plurality of routes to the same destination for each vehicle [paragraphs 7 and 224]. This means that the travel record learning unit learns from the travel history of each of a plurality of vehicles, and a route prediction unit predicts the travel route of the first manned driving vehicle based on the information stored in the history storage unit).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kunzig with wherein the processor is further configured to execute the program programmed to store information related to a travel history for each of a plurality of first manned driving vehicles, the plurality of first manned driving vehicles including the first manned driving vehicle, and wherein the processor predicts the travel route of the first manned driving vehicle based on the stored information as taught by Sugimoto so as to allow the route prediction unit of Kunzig to adapt its path planning process based on a travel history of previous travel routes for the manned driving vehicles.
	Regarding Claim 8. Kunzig in combination with Aslandogan and Anderson teaches the information presenting device according to Claim 1.
	Kunzig does not teach:
	wherein the processor is further configured to execute the program programmed to present the travel route that the first manned driving vehicle is to travel, to an operator of the first manned driving vehicle.
	However, Sugimoto teaches:
	wherein the processor is further configured to execute the program programmed to present the travel route that the first manned driving vehicle is to travel, to an operator of the first manned driving vehicle (the navigation control unit at numeral 162 generates a map image that displays the routes obtained by retrieval on a map in a superimposed manner and outputs the map image to the output unit at numeral 108 [paragraph 64, FIG. 1]. In this way, the user can select one route among the routes output to the output unit using the operating unit at numeral 107 and set a route for navigating the vehicle).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kunzig with wherein the processor is further configured to execute the program programmed to present the travel route that the first manned driving vehicle is to travel, to an operator of the first manned driving vehicle as taught by Sugimoto so that the driver or drivers of the manned transport vehicles can receive route information on routes that the first manned vehicles are to travel.
	Regarding Claim 17. Kunzig in combination with Aslandogan and Anderson teaches the information presenting device according to Claim 2.
	Kunzig does not teach:
	wherein the processor is further configured to execute the program programmed to store information related to a travel history for each of a plurality of first manned driving vehicles, the plurality of first manned driving vehicles including the first manned driving vehicle, and 
	wherein the processor predicts the travel route of the first manned driving vehicle based on the stored information.
	However, Sugimoto teaches:
	wherein the processor is further configured to execute the program programmed to store information related to a travel history for each of a plurality of first manned driving vehicles, the plurality of first manned driving vehicles including the first manned driving vehicle, and 
	wherein the processor predicts the travel route of the first manned driving vehicle based on the stored information (a navigation system and on-board unit that includes a travel record learning unit at numeral 225 of FIG. 9. The learning unit executes a learning phase and a prediction phase [paragraph 146]. The learning phase is a process step of accumulating information acquired and generated by a server control unit to learn a statistics frequency distribution on the basis of the accumulated information. In the learning phase, the travel record learning unit reads the vehicle positional information, the date information, the identification information, and the destination information with which the same identification is correlated from the vehicle information table on the basis of the identification information [paragraph 149]. The prediction phase is a process step of predicting information acquired and generated by the server control unit on the basis of the statistics frequency distribution. In FIG. 12, the guidance route prediction phase of the travel record learning unit is shown as a flowchart. At step ST3001, the travel record learning unit receives a guidance route prediction request from the traffic guidance route determination unit [paragraph 173]. At Step ST3003, the travel record learning unit retrieves a guidance route having the largest number (highest frequency) among the destinations corresponding to a key by referring to the guidance route statistics frequency distribution using the information acquired in step ST3002 as the key. That is, the travel record learning unit retrieves a guidance route having the largest number (highest frequency) using the current position, the current day of the week, and the current time period of the GNSS on-board unit as keys [paragraph 175]. The travel record learning unit outputs a guidance route selected as the predicted guidance route to the guidance route determination unit at step ST3005 [paragraph 178]. Also of note, the system is intended to work with multiple vehicles and prepare a plurality of routes to the same destination for each vehicle [paragraphs 7 and 224]. This means that the travel record learning unit learns from the travel history of each of a plurality of vehicles, and a route prediction unit predicts the travel route of the first manned driving vehicle based on the information stored in the history storage unit).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kunzig with wherein the processor is further configured to execute the program programmed to store information related to a travel history for each of a plurality of first manned driving vehicles, the plurality of first manned driving vehicles including the first manned driving vehicle, and wherein the processor predicts the travel route of the first manned driving vehicle based on the stored information as taught by Sugimoto so as to allow the route prediction unit of Kunzig to adapt its path planning process based on a travel history of previous travel routes for the manned driving vehicles.
	Regarding Claim 18. Kunzig in combination with Aslandogan and Anderson teaches the information presenting device according to Claim 3.
	Kunzig does not teach:
	wherein the processor is further configured to execute the program programmed to store information related to a travel history for each of a plurality of first manned driving vehicles, the plurality of first manned driving vehicles including the first manned driving vehicle, and 
	wherein the processor predicts the travel route of the first manned driving vehicle based on the stored information.
	However, Sugimoto teaches:
	wherein the processor is further configured to execute the program programmed to store information related to a travel history for each of a plurality of first manned driving vehicles, the plurality of first manned driving vehicles including the first manned driving vehicle, and 
	wherein the processor predicts the travel route of the first manned driving vehicle based on the stored information (a navigation system and on-board unit that includes a travel record learning unit at numeral 225 of FIG. 9. The learning unit executes a learning phase and a prediction phase [paragraph 146]. The learning phase is a process step of accumulating information acquired and generated by a server control unit to learn a statistics frequency distribution on the basis of the accumulated information. In the learning phase, the travel record learning unit reads the vehicle positional information, the date information, the identification information, and the destination information with which the same identification is correlated from the vehicle information table on the basis of the identification information [paragraph 149]. The prediction phase is a process step of predicting information acquired and generated by the server control unit on the basis of the statistics frequency distribution. In FIG. 12, the guidance route prediction phase of the travel record learning unit is shown as a flowchart. At step ST3001, the travel record learning unit receives a guidance route prediction request from the traffic guidance route determination unit [paragraph 173]. At Step ST3003, the travel record learning unit retrieves a guidance route having the largest number (highest frequency) among the destinations corresponding to a key by referring to the guidance route statistics frequency distribution using the information acquired in step ST3002 as the key. That is, the travel record learning unit retrieves a guidance route having the largest number (highest frequency) using the current position, the current day of the week, and the current time period of the GNSS on-board unit as keys [paragraph 175]. The travel record learning unit outputs a guidance route selected as the predicted guidance route to the guidance route determination unit at step ST3005 [paragraph 178]. Also of note, the system is intended to work with multiple vehicles and prepare a plurality of routes to the same destination for each vehicle [paragraphs 7 and 224]. This means that the travel record learning unit learns from the travel history of each of a plurality of vehicles, and a route prediction unit predicts the travel route of the first manned driving vehicle based on the information stored in the history storage unit).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kunzig with wherein the processor is further configured to execute the program programmed to store information related to a travel history for each of a plurality of first manned driving vehicles, the plurality of first manned driving vehicles including the first manned driving vehicle, and wherein the processor predicts the travel route of the first manned driving vehicle based on the stored information as taught by Sugimoto so as to allow the route prediction unit of Kunzig to adapt its path planning process based on a travel history of previous travel routes for the manned driving vehicles.
	Regarding Claim 19. Kunzig in combination with Aslandogan and Anderson teaches the information presenting device according to Claim 2.
	Kunzig does not teach:
	wherein the processor is further configured to execute the program programmed to present the travel route that the first manned driving vehicle is to travel, to an operator of the first manned driving vehicle.
	However, Sugimoto teaches:
	wherein the processor is further configured to execute the program programmed to present the travel route that the first manned driving vehicle is to travel, to an operator of the first manned driving vehicle (the navigation control unit at numeral 162 generates a map image that displays the routes obtained by retrieval on a map in a superimposed manner and outputs the map image to the output unit at numeral 108 [paragraph 64, FIG. 1]. In this way, the user can select one route among the routes output to the output unit using the operating unit at numeral 107 and set a route for navigating the vehicle).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kunzig with wherein the processor is further configured to execute the program programmed to present the travel route that the first manned driving vehicle is to travel, to an operator of the first manned driving vehicle as taught by Sugimoto so that the driver or drivers of the manned transport vehicles can receive route information on routes that the first manned vehicles are to travel.
	Regarding Claim 20. Kunzig in combination with Aslandogan and Anderson teaches the information presenting device according to Claim 3.
	Kunzig does not teach:
	wherein the processor is further configured to execute the program programmed to present the travel route that the first manned driving vehicle is to travel, to an operator of the first manned driving vehicle.
	However, Sugimoto teaches:
	wherein the processor is further configured to execute the program programmed to present the travel route that the first manned driving vehicle is to travel, to an operator of the first manned driving vehicle (the navigation control unit at numeral 162 generates a map image that displays the routes obtained by retrieval on a map in a superimposed manner and outputs the map image to the output unit at numeral 108 [paragraph 64, FIG. 1]. In this way, the user can select one route among the routes output to the output unit using the operating unit at numeral 107 and set a route for navigating the vehicle).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kunzig with wherein the processor is further configured to execute the program programmed to present the travel route that the first manned driving vehicle is to travel, to an operator of the first manned driving vehicle as taught by Sugimoto so that the driver or drivers of the manned transport vehicles can receive route information on routes that the first manned vehicles are to travel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664